       Case 1-18-45417-ess            Doc 51       Filed 10/07/19   Entered 10/07/19 14:49:55




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x           Case No. 1-18-45417-ess
In re:

KAMIL CADET                                                             Chapter 13
aka CAMILLE J CADET
aka CAMILLE CADET,

                                             Debtor
------------------------------------------------------------x

  ORDER GRANTING DEBTOR’S MOTION OBJECTING TO AND DISALLOWING
  CLAIM NUMBER 1 FILED BY REAL TIME RESOLUTIONS, INC. AS AGENT FOR
                             PYOD LLC

        WHEREAS, KAMIL CADET, (hereinafter referred to as “Debtor”) filed a voluntary

petition for relief under chapter 13 of Title 11, United States Code, 11 U.S.C. (Bankruptcy Code)

on September 20, 2018; and

        WHEREAS, on or about November 8, 2018, a proof of claim                (hereinafter “Proof of

Claim #1”) was filed by Real Time Resolutions, Inc. as agent for PYOD LLC (“Real Time”),

claiming to hold a secured claim in the amount of $28,089.44; and

        WHEREAS, Debtor filed a motion to object to Proof of Claim 1 on or about June 28,

2019, and an amended motion on July 11, 2019; and

        WHEREAS, a hearing was held on August 6, 2019, and a continued hearing was held on

the motion on September 10, 2019, where neither Real Time nor any other party filed written

opposition nor did any party appear in Court to oppose this request;

NOW, THEREFORE, it is

        ORDERED, that Debtor’s motion is granted; and it is further

        ORDERED, that for reasons set forth on the record at the September 10, 2019 hearing,

Proof of Claim #1 is hereby disallowed; and it is further
       Case 1-18-45417-ess       Doc 51    Filed 10/07/19    Entered 10/07/19 14:49:55




        ORDERED, that the clerk is directed to expunge Proof of Claim #1 is expunged from the

record; and it is further

         ORDERED, that Real Time is prohibited from receiving any distributions from the

 Debtor’s Chapter 13 Plan for the alleged debt underlying Proof of Claim #1.




                                                               ____________________________
  Dated: Brooklyn, New York                                           Elizabeth S. Stong
         October 7, 2019                                       United States Bankruptcy Judge
